Citation Nr: 1018321	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a separate rating based on a neurological 
deficit due to the service-connected degenerative disc 
disease.  



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from September 1986 to 
November 1989.  He is noted to have had prior active service 
of almost 17 years.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a December 2005 rating decision of the 
RO.  

In August 2009, the Board remanded the claim to the RO for 
additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The August 2009 remand action directed the RO inter alia, to 
schedule the Veteran for a VA neurological examination to 
determine the nature and extent of the service-connected 
degenerative disc disease of the lumbar spine.  

In November 2009, the VAMC indicated that they would not be 
able to schedule the Veteran for an examination unless they 
had a working phone number.  Subsequently, the Veteran's 
phone number was determined to be disconnected and the VA 
examination was cancelled due to not having enough 
information.  

In March 2010, the Veteran was provided a SSOC Notice 
Response which he filled   out and returned.  

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated 
action to verify the Veteran's current 
phone number, including by contacting him 
by mail and requesting that an updated 
phone number be provided.  

Then the RO should ensure that the VAMC 
has the Veteran's correct address and 
telephone number on file.  

2.  The Veteran then should be scheduled 
for a VA neurological examination to 
determine the current severity of any 
radiculopathy due to the service-
connected low back disability.  

The claims folder should be available to 
the examiner in connection with the 
evaluation.  The examiner should elicit 
from the Veteran and record a complete 
clinical history.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether the Veteran is 
experiencing radiculopathy involving the 
lower extremities due to the service- 
connected degenerative disc disease.  

A complete rational for any opinion 
expressed should be included in the 
report.  

3.  Following completion of all indicated 
development, the claim for increased 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


